231 So. 2d 235 (1970)
LIBERTY MUTUAL INSURANCE COMPANY, a Foreign Corporation, Appellant,
v.
Maude V. ROBERTS, Appellee.
No. 69-756.
District Court of Appeal of Florida, Third District.
February 3, 1970.
Dixon, Bradford, Williams, McKay & Kimbrell and BeBlois Milledge, Jr., Miami, for appellant.
Charles J. Bodner, Miami, for appellee.
Before BARKDULL, and HENDRY and SWANN, JJ.
SWANN, Judge.
Liberty Mutual Insurance Company brings this interlocutory appeal from orders, in a common law action.
It argues that it was "improperly served" by process when the plaintiff attempted to add it as a party defendant to her law suit for personal injuries against another individual defendant.
We find that the insurance company never properly raised this defense under the requirements of Rule 1.140(b), "RCP", 30 F.S.A., and Nicholas v. Harry P. Leu Machinery Corp., Fla.App. 1967, 200 So. 2d 232.
Next, the insurance company contends that Shingleton v. Bussey, Fla. 1969, *236 223 So. 2d 713, applies only to motor vehicle liability coverage and that it does not extend to "homeowners" insurance as involved herein.
This contention has been squarely rejected recently in Beta Eta House Corporation, Inc. of Tallahassee, Florida v. Gregory, Fla.App. 1969, 230 So. 2d 495, 1st D.C.A., filed January 20, 1970. See also Barrios v. Dade County, 38 U.S.L.W. 2393 (U.S.D.C., S.D.N.Y. Jan. 7, 1970).
The orders of the trial judge herein appealed are
Affirmed.